DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)  the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action.
In Claims 1-2, 4-7, 9-12, and 14, “plurality of stimulating units” is interpreted as electrodes, as described in [0041] of the Specification.
In Claims 1, 3, 6, 8, and 14, “biometric information measuring apparatus” is interpreted as an electric potential measuring device or a magnetic field measuring device, as described in [0031] and [0164] of the Specification and claims 12 and 13.
In Claims 4, 5, and 9-11, “generating timing calculating unit” is interpreted as a computer described in [0044], [0110], and [0136] of the Specification and algorithm described in [0111] of the Specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 12 and 13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 12 recites the limitation of “a biomagnetic field measuring device that measures a magnetic field generated by the living body.” For the measurement of a biomagnetic field, the Specification discloses SQUID array being in contact with patient ([0038]). Applicant is recommended to amend the limitation to --a biomagnetic field measuring device that is configured to measure a magnetic field generated by the living body-- in order to overcome this rejection.
Claim 13 recites the limitation of “an electric potential measuring device that measures an electric potential difference.” For the measurement of an electric potential, the Specification discloses electrodes being attached to the skin of a patient ([0165]). Applicant is recommended to amend the limitation to --an electric potential measuring device that is configured to measure an electric potential difference-- in order to overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott et al. (Pub. No.: US 2014/0275926 A1); hereinafter referred to as “Scott”.
Regarding claims 1, 6, and 14, Scott discloses a plurality of stimulating units (e.g. see figure 10 elements 181-183, [0119]) configured to respectively apply stimuli to a plurality of nerve regions branching from a particular nerve region of a living body (e.g. see [0118]); and a stimulation timing controller (e.g. see figure 2 elements 304/308, [0097]) configured to set generating timings of respectively generating the stimuli at the plurality of stimulating units (e.g. see [0118]), wherein the stimulation timing controller sets the generating timings of generating the stimuli at the plurality of stimulating units based on response results of the particular nerve region (e.g. see [0115]-[0121], figures 9-10), the response results being obtained in response to the stimuli that are respectively generated at the plurality of stimulating units and that are respectively applied to the plurality of nerve regions (e.g. see [0115]-[0121], figures 9-10), and the response results being measured by a biometric information measuring apparatus (e.g. see figure 2 element 310, [0099]) that measures biometric information (e.g. see figure 10 element 220, [0119]).
Regarding claims 2 and 7, Scott discloses the stimulation timing controller respectively calculates a plurality of latencies (e.g. see figure 9, elements L1, L2, L3, [0116]) each indicating a duration from when a respective one of the stimuli is applied to the living body to when a corresponding one of feature points (e.g. see figure 9 elements 171, 172, 173, [0116]) appears in a response of the living body, for the plurality of stimulating units, based on the response results of the particular nerve region, and sets the generating timings based on the plurality of calculated latencies so as to cause the feature points to appear at the same time (e.g. see figure 10 elements 221, 222, 223, [0119]).
Regarding claims 3 and 8, Scott discloses the stimulation timing controller calculates a peak value of a waveform indicating temporal changes of a strength of the response measured by the biometric information measuring apparatus or a rise of the waveform, as each of the feature points (e.g. see figure 9 elements 171, 172, 173, [0116]).
Regarding claims 4 and 9, Scott discloses the stimulation timing controller includes a generating timing calculating unit configured to calculate the generating timings to cause the feature points to appear at the same time based on the plurality of latencies respectively calculated for the plurality of stimulating units (e.g. see figures 9 and 10, elements 171-173, 221-223), and a trigger signal generator (e.g. see figure 2 elements 304/308) configured to generate a trigger signal based on the generating timings calculated by the generating timing calculating unit, and wherein the plurality of stimulating units generates the stimuli in response to the trigger signal (e.g. see figure 10 element 211. The first stimulation pulse 211 will meet the limitation “trigger signal” since it starts the synchronized stimulation sequence).
Regarding claims 5 and 10, Scott discloses the trigger signal generator generates a plurality of said trigger signals (e.g. see figure 10 elements 211, 212, 213. The first stimulation pulses 211, 212, 213 will meet the limitation “plurality of said trigger signals” since they start the synchronized stimulation sequences) respectively output to the plurality of stimulating units, and wherein the plurality of stimulating units respectively generates the stimuli in response to the plurality of trigger signals.
Regarding claim 11, Scott discloses the nerve stimulating apparatus includes a plurality of sub-stimulators (e.g. see figure 10, additional electrodes other than 181-183, [0119]) respectively including the plurality of stimulating units, and wherein the trigger signal generator generates the plurality of trigger signals (e.g. see figure 10 elements 211, 212, 213. The first stimulation pulses 211, 212, 213 will meet the limitation “plurality of said trigger signals” since they start the synchronized stimulation sequences) respectively output to the plurality of stimulating units of the plurality of sub-stimulators.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott as applied to claim 6 above, and further in view of Ishibe et al. (WO 2017/094221 A1); hereinafter referred to as “Ishibe”.
Regarding claim 12, Scott discloses the claimed invention except for the the biometric information measuring apparatus is a biomagnetic field measuring device that measures a magnetic field generated by the living body, and wherein the stimuli applied by the plurality of stimulating units to the living body are electrical stimuli. Ishibe teaches that it is known to use such a modification as set forth in [0016], figure 1 to ensure the optimal electrodes are used for stimulation (e.g. see [0007]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to measure the signals with a biomagnetic field measuring device as taught by Ishibe in the system/method of Scott, since said modification would provide the predictable results of ensure the optimal electrodes are used for stimulation.
Regarding claim 13, Scott further discloses the biometric information measuring apparatus includes an electric potential measuring device that measures an electric potential difference at the particular nerve region of the living body (e.g. see [0094], [0098], [0120]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.C.E/Examiner, Art Unit 3792 

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792